Citation Nr: 0739393	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a reduction from 100 percent to 20 percent for 
prostate cancer, effective May 1, 2004, was proper.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2002 decision, the RO granted service 
connection for prostate cancer with therapy treatment and 
assigned a 100 percent rating, effective from July 25, 2002. 

In October 2003, the RO proposed to reduce the 100 percent 
rating assigned to the veteran's service-connected prostate 
cancer to a noncompensable evaluation.  The veteran was 
afforded a period of 60 days in which to submit additional 
evidence.  By a February 2004 decision, the RO reduced the 
rating assigned to the veteran's service-connected prostate 
disability from 100 percent to 10 percent, effective from May 
2004.  Subsequently, in a March 2006 opinion, the Decision 
Review Officer granted a 20 percent rating for residuals of 
prostate cancer, effective from May 2004.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007), 
malignant neoplasms of the genitourinary system are rated as 
100 percent disabling.  Note 1 provides that following 
cessation of therapeutic procedures, the 100 percent 
evaluation continues until a mandatory VA examination after 
six months.  Any change in evaluation based on that or 
subsequent examinations is subject to 38 C.F.R. § 3.105(e) 
(2007).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.

In August 2003, the RO requested a VA exam and specifically 
stated that the examiner was to indicate whether the veteran 
had active cancer and whether the veteran was undergoing 
antineoplastic or therapeutic treatment.  If not, the 
examiner was to describe any residual disability caused by 
the cancer.  

The September 2003 VA examiner did not indicate whether he 
had the veteran's claims file for review; regardless, it 
appears that as of September 2003, no medical records had 
been obtained regarding the veteran's condition subsequent to 
the prior VA examination in December 2002.  In the September 
2003 exam report, the VA examiner failed to indicate whether 
the veteran had active cancer and failed to indicate whether 
the brachytherapy, or radiotherapy, treatment had concluded, 
and if so, when treatment was concluded.  No laboratory tests 
were conducted to determine whether the veteran had active 
cancer.  

Subsequent to the September 2003 VA exam and October 2003 
rating decision informing the veteran of the RO's intent to 
reduce his disability rating from 100 percent to a 
noncompensable rating, the veteran submitted a statement, 
dated October 2003, which indicated that he was still 
undergoing brachytherapy and that he is monitored every 6 
months.  

Private medical records, dated June 2003, were submitted 
after the October 2003 rating decision and state that the 
veteran was having positive short-term biochemical and 
clinical responses to treatment; however, the record fails to 
indicate whether the treatment, including brachytherapy, was 
ongoing and whether the cancer was still active.  The veteran 
was told to schedule another check-up for six months later.

Medical records from private medical providers, dated October 
15, 2003, assess and diagnose the veteran as having prostate 
cancer.  The records also reference the brachytherapy; 
however, the records do not indicate whether the veteran had 
active cancer at that time or indicate whether his treatment 
for cancer had concluded.

In February 2004, the RO reduced the 100 percent rating to 10 
percent for prostate cancer, effective May 2004.  In the 
notice of disagreement, dated March 2004, the veteran 
indicated that he was still in treatment and taking 
medication for prostate cancer.  He also indicated that 
residuals of his prostate cancer should be rated higher than 
10 percent.  In response to the statement of the case, the 
veteran submitted another statement dated July 2005 
indicating that he was receiving treatment through late 2004.  

The veteran underwent another VA exam in November 2005; 
however, the exam does not indicate whether the examiner 
reviewed the claims file, does not indicate if and/or when 
the veteran's treatment for prostate cancer ended, does not 
indicate whether the cancer was active, and does not provide 
the correct dates of the initial brachytherapy procedure.

Consequently, despite the VA exams and medical records on 
file, the Board is unable to determine if and/or when therapy 
for prostate cancer terminated.  Also noted is the lack of 
medical records from October 2003 to present day, which are 
necessary for rating the residuals of the veteran's prostate 
cancer.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional new records 
pertinent to his claim, particularly from 
October 2003.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

2.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them to 
provide a copy of the outstanding medical 
records if possible.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
veteran is to be scheduled for a VA 
examination.  

The physician shall be provided the claims 
file and a copy of this Remand for review.  
The examiner shall conduct any studies or 
tests necessary to determine whether the 
veteran has active cancer.  If applicable, 
the examiner should provide an opinion as 
to when the cancer went into remission.  
The examiner shall also state whether the 
veteran is undergoing antineoplastic or 
therapeutic treatment and if not, provide 
an opinion as to when treatment or 
therapeutic procedures for the veteran's 
prostate cancer ceased.  

Finally, the examiner shall describe any 
residuals from the prostate cancer.  
	
4.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



